Gerald C. Rum
iittorney chmtn?al "


Honorable R. Judeon Balah
County Attorney
Rqlor county
Seymour, Texas


                            OpinionAo. O-3816
                            Ret   k!hetherthe demrlbed     8exWcee
                                  furnishedby a pubUa utility
                                  oorporation rubjeot the aorpora-
                                  tlon to the provisiona of ArtMEg
                                  7828a,V.A.C.J.
          Your letter of July 24, 3.941,matter that a public
utility corporation furnLrhln8 eleetrlc.pover vithla your.
County ala0 operate8 an ioe plant end vbolerales an4 retells
ice* that in the eelline of ice the amporation haa acmuaitted
note celoulnted to prevent or hinder legitinate competl~loa ln
the ice buslnere. Pertnining thereto, you ssk our opinion upan
the question stated by mu a# follovrr
             3s   till8pwtlcrular 8erri~0, fllrtieh&byapublle
     utlllty,of   au&   a   natawe u   to acme vlthl~~   the pmwUlon8
     of ~rtiole 7428a,Retired Civil Statutes, Seation I & XI;
     and ii 80, do the #t8 Of t&l* oanpai4 UonfititUt% a dir-
     wlmination vhlah I# prohlblted by the Statute?”

        --Seation 1 and Se&Ion 2 05 hrtiele 742& (A&r 1935,
44th Lsgielature, pa&e 118, Chnpter44) read a8 iollovar
             "Seotion 1.     That monopolle8 are aontrmy to the pub-
                                            and it &all hereafter
                                                                        la
HmorsbleR.      JudeonBalah, page 2


            "se0t1on 2. It eh4ll hereafter b8 tmlmful for
     e~lgpa-eon, pemaerehlp, mimmy, or aorpmtlaa, dc4aeatic
     or foreign,  engaged in MY such 4 mblio  UtllltY buelnesa
     In more th4n one mmlalpellty or county lu thle State,
     to               in r&se, prluee, or kind of eoreleee
     a fnvcirof       pereon, p4rtnerehip, ampany, oorporation
     or munlelpallt~  tar the purpoee of preYeS&R  o? hindaxl-
     ?Lngocdnpotitlon in auah bualmss or 1nJurl.q 4 ocmpet:toz-."
     (l!38@4el8ourrr)
          It la m4IlUoet, In ow oplnlon, th4t thle le.*v4e
enacted to regulatepubllqutility oorpor4tlone when -Rod
in rendering pub110 utlUt7 eerrieee.  The exproeelone and/or
        ;yubllcutllltloe" and “in ewh bueIneee" dmonetrste
alnll4.%?
thle intent.
         It fe our opinion, emr8ooer, that the iae barlneee
cmnot be held to b8 B pubUa utlllty vithin the purviw OP
this act* In ffulf Rtatee tItlllt7 Cat+ay ve. State, )Q &W.&d)
1018, 1021, 1.022,(vrlt M’u88d) it We widt
          "liethewfors a&mlude that, in abeeme of 8 leglala-
     tlve emuftment, the eemu$4atum and l4le of loa to the
     public 3n Texae 18 not 4 pubUo utllltg buainoe(r u a
     aurtber 0r l.av.
          “In deoiding the rbo+e qwrtlon, ve are not lmlding
     thst a legie&tlve en4otm0nt dealming loe to be l publlo
     utilfty,    OF   th4t   the iae barSnare fr airwted   at&   fbe
     publlo  intweet aad rubjeet to eom ahMotor of p\&uo
     regulation, vould not be upheld by the oourte. RQ‘3uoh
     legiel4tion bar been emoted lo Texas, and *t.t puortlan           ’
     need not be deteralwd  illth.t.8
                                    04e8.'
          The a480 lnvolwd 8 ubll6 utlllty    0OrpoPatlon
engaged in M a&snovledgedpubPio utility    bueinsee and, 3.q
,4dditlon, In the 1Oe bueim3ee.       T hl
                                         e
                                         Ap p elluIt
                                                o o ntended
                                                       tb 4 t
lee had gmm to be a aameodlty needed madused by the pub110
80 generally that it had beaome 4 publle nee0eelty, and the*
                            and eelllng iae to Uu publla’
it8 burlneee of e8enufWturZ.n
in Fwke vaa thaw&we    4 pube 0 utility buef.n86e,4nd entitled
to claealflcMlon undo the Franahiee 'texAH 4e 4 $Ubllo
utlllty aorporation'. . ."
,.’




               X3 cor?clude likevise   in the ocmatructfon or’
      Article 742%.    It le our oplnicm that a corporation till
      be aubjact to its spoclfla provlelone only in relation to
      its bue:lneesvhlch, as a nattor of 3.m in Texae, le a public
      utllfty bualmee.
                We have protemaittad nny dleaurtslonof other
      etatutee of Texas &lob might be applloeble to tae situation
      you have deuclrlbed. We mnetrue your repwet to be vfth
      reftmime to the statute diecueeed, and to ft.only.




      APPPRGVTD AUG7, 1941
      (Signed) GRcMERSlZUSRS
      FIRST AssIaTAHT ATTGRrn cE%maAL